Citation Nr: 0725699	
Decision Date: 08/17/07    Archive Date: 08/22/07

DOCKET NO.  05-28 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1969.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.


FINDINGS OF FACT

1.  The evidence of record does not establish that the 
veteran engaged in combat with the enemy.

2.  There is no corroboration or verification of the 
occurrences of the veteran's claimed stressors by official 
service records or other credible supporting evidence.

3. The veteran does not have post-traumatic stress disorder 
(PTSD) due to his military service, and a diagnosis of PTSD 
based on an independently verifiable inservice stressor is 
not shown.


CONCLUSION OF LAW

PTSD was not incurred in active military service.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(f) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).  Upon receipt of a substantially complete 
application for benefits, VA must notify the claimant what 
information or evidence is needed in order to substantiate 
the claim and it must assist the claimant by making 
reasonable efforts to get the evidence needed.  38 U.S.C.A. 
§§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Prior to the initial 
adjudication of the instant case, and thereafter, the RO's 
letters, dated in June 2004 and in September 2005, advised 
the veteran of the foregoing elements of the notice 
requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002); see also Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (noting that a VCAA defect may be cured by 
issuance of a fully compliant notification followed by a re-
adjudication of the claim).  Further, the purpose behind the 
notice requirement has been satisfied because the veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim, to include the 
opportunity to present pertinent evidence.  Thus, the Board 
finds that the content requirements of the notice VA is to 
provide have been met.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120 (2004). 

Further, the Board finds that any defect with respect to the 
timing of the notice requirement was harmless error.  
Although complete notice may not have been provided to the 
appellant prior to the initial adjudication herein, the 
appellant has not been prejudiced thereby.  The content of 
the notice subsequently provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify, and the 
appellant has been provided with every opportunity to submit 
evidence and argument in support of his claim, to respond to 
VA notices, and otherwise afforded a meaningful opportunity 
to participate effectively in the processing of his claim.  

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The RO has obtained the veteran's 
service medical and service personnel records, VA medical 
treatment records, and his identified private treatment 
records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board 
also notes that the veteran was notified on multiple 
occasions that additional details were needed in order to 
confirm his alleged stressors which serve as the basis for 
his claimed PTSD.  As there is no such validated stressor, no 
VA examination is necessary in this matter.  Finally, there 
is no indication in the record that additional evidence 
relevant to the issue being decided herein is available and 
not part of the record.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2006); a link, established by medical evidence, 
between current symptoms and an inservice stressor; and 
credible supporting evidence that the claimed inservice 
stressor occurred.  38 C.F.R. § 3.304(f).  The United States 
Court of Appeals for Veterans Claims (Court) has held that

[w]here it is determined, through 
recognized military citations or other 
supportive evidence, that the veteran was 
engaged in combat with the enemy and the 
claimed stressors are related to such 
combat, the veteran's lay testimony 
regarding claimed stressors must be 
accepted as conclusive as to their actual 
occurrence and no further development for 
corroborative evidence will be required, 
provided that the veteran's testimony is 
found to be "satisfactory," e.g., 
credible, and "consistent with the 
circumstances, conditions, or hardships 
of [combat] service."

Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); see also 38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304.  
Furthermore, if the claimant did not engage in combat with 
the enemy or if the claimed stressors are not related to 
combat, then the claimant's testimony alone is not sufficient 
to establish the occurrence of the claimed stressors, and his 
testimony must be corroborated by credible supporting 
evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. 
Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 
163 (1996).  Service department records must support, and not 
contradict, the claimant's testimony regarding noncombat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).

Historically, the veteran served on active duty in the United 
States Marines Corps from October 1966 to October 1969.  A 
review of his service personnel records revealed that from 
July 1967 to April 1969 he served onboard the U.S.S. Hornet 
(CVS-12) with the 7th Fleet in waters adjacent to Vietnam.  
His primary duty during this time frame was listed as guard.  
A review of his available service medical records is silent 
as to any treatment for combat-related injuries or any 
psychiatric complaints or treatment.  

Post service medical treatment records, beginning in 2004, 
revealed diagnoses of PTSD.  A private treatment summary 
letter, dated in September 2004, was received from S. 
Siddiqi, M.D.  The letter noted the veteran's history of 
treatment a depressive disorder since 1989.  It also noted 
that the veteran had PTSD and depression, which Dr. Siddiqi 
opined was most likely related to his "combat encounters" 
while he was serving as in the Marine Corps during the 
Vietnam War.  

Despite these treatment records, "[j]ust because a physician 
or other health professional accepted appellant's description 
of his [wartime] experiences as credible and diagnosed 
appellant as suffering from PTSD does not mean the [Board is] 
required to grant service connection for PTSD."  Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  

In support of his claim, the veteran has reported several 
inservice stressors which he believes could have led to his 
current PTSD.  Specifically, he provided statements 
indicating that: (1) he was the victim of a sexual assault; 
(2) he witnessed injured Marines and soldiers while visiting 
a hospital ship; and (3) he was in charge of a detail 
assigned to operate a heat press when one member of the 
detail severely burned himself.

The evidence does not show that the veteran engaged in 
combat.  Although he was stationed onboard ship off the 
waters adjacent to the Republic of Vietnam, the veteran's 
service personnel records give no evidence of participation 
in combat.  A review of his report of separation, Form DD 
214, revealed that he was awarded a Navy Achievement Medal, 
Vietnam Service Medial with three stars, and a Vietnam 
Campaign Medal.  No decorations, medals, badges, or 
commendations confirming the veteran's participation in 
combat were indicated.  

As the veteran is not shown to have participated in combat, 
the veteran's assertions of service stressors are not 
sufficient to establish their occurrence.  Rather, a service 
stressor must be established by official service records or 
other credible supporting evidence.  38 C.F.R. § 3.304(f); 
Pentecost v. Principi, 16 Vet. App. 124 (2002); Fossie v. 
West, 12 Vet. App. 1 (1998); Cohen v. Brown, 10 Vet. App. 128 
(1997); Doran v. Brown, 6 Vet. App. 283 (1994).  In 
considering whether there is credible supporting evidence 
that the claimed in-service stressor occurred, the Board must 
assess the credibility and weight of all the evidence, 
including the medical evidence.  

Initially, the Board notes that none of the recent diagnoses 
of PTSD are shown to be directly linked to any of the 
veteran's claimed inservice stressors.  Specifically, none of 
these stressors are referenced in his post service medical 
treatment records.  The letter from S. Siddiqi, M.D., dated 
in September 2004, attributes the veteran's current PTSD to 
his "combat encounters" during the Vietnam War, but the 
evidence of record does not show that the veteran had combat 
encounters during his military service.  An opinion by a 
medical health professional based on post-service examination 
of the veteran cannot be used to establish the occurrence of 
a stressor. See Moreau v. Brown, 9 Vet. App. 389, 395-96 
(1996); Cohen v. Brown, 10 Vet. App. 128 (1997).

More importantly, notwithstanding the recent diagnoses of 
PTSD, the evidence of record does not provide corroboration 
or verification of the occurrences of the veteran's claimed 
stressors by official service records or other credible 
supporting evidence.  Despite multiple requests, the veteran 
has not provided any specific information regarding his 
alleged stressors, or witnesses to these alleged stressors.  
Moreover, the information which has been provided by the 
veteran is simply too vague and lacking in detail as to 
render any attempt to confirm these stressors futile.  

On his substantive appeal, VA Form 9, filed in August 2005, 
the veteran reported having been the victim of a sexual 
assault.  In September 2005, the RO sent correspondence to 
the veteran requesting information concerning alternative 
evidence from which to verify this incident. See M21-1, Part 
III, par. 5.14d; see also Cohen v. Brown, 10 Vet. App. 128 
(1997) and YR v. West, 11 Vet. App. 393, 399 (1998).  The 
veteran failed to respond to this request.  While VA has a 
statutory duty to assist the veteran in developing evidence 
pertinent to a claim, the veteran also has a duty to assist 
and cooperate with VA in developing evidence; the duty to 
assist is not a one-way street. See Wood v. Derwinski, 1 Vet. 
App. 190 (1991).

In making this determination, the Board points out that the 
veteran has been informed on multiple occasions that 
additional details were needed in order to confirm his 
alleged inservice stressors.  Specifically, in June 2004 and 
in September 2005, the RO sent correspondence to the veteran 
requesting that he provide detailed information in order to 
confirm his alleged inservice stressors.  Moreover, the 
veteran's failure to provide sufficient details from which to 
verify his alleged stressors are noted in both the October 
2004 RO rating decision and the June 2005 statement of the 
case, and August 2006 supplemental statement of the case.
  
The preponderance of the evidence is against the veteran's 
claim for service connection for PTSD.  See 38 U.S.C.A. 
§ 5107.  The objective evidence of record does not show that 
the veteran engaged in combat with the enemy, and therefore 
his statements alone are not sufficient to establish the 
occurrence of the claimed stressors; his statements must be 
corroborated by credible supporting evidence.  With no 
corroborating credible supporting evidence that the stressors 
actually occurred, the requirements for a grant of service 
connection for PTSD are not met.  38 C.F.R. § 3.304(f).  
Accordingly, service connection for PTSD is not warranted.


ORDER

Service connection for PTSD is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


